Case 2:19-cr-00030-GZS Document 168 Filed 11/16/20 Page 1 of 3                     PageID #: 3063




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

 UNITED STATES OF AMERICA,                      )
                                                )
                                                )
 v.                                             )
                                                ) Docket no. 2:19-cr-00030-GZS
 MICHAEL LIBERTY, et al.,                       )
                                                )
                                                )
                        Defendants.             )
                                                )


                   SECOND AMENDED TRIAL SCHEDULING ORDER


       On November 12, 2020, the Court convened a telephonic conference to discuss the

scheduling of this matter in light of the ongoing pandemic and restrictions on jury trials within the

District of Maine. Attorneys Alfred Frawley and Thimi Mina appeared for Defendant Liberty.

Attorney Bruce Merrill appeared for Defendant Hess. Assistant United States Attorneys Donald

Clark, Michelle Pascucci, and Matthew Sullivan appeared for the Government.

       After a discussion on the record, counsel for Defendants requested an opportunity to confer

with their clients regarding each Defendant’s willingness to consent to a further continuance of

any trial in this matter. Defense counsel subsequently notified the Court through the Clerk’s Office

that both Liberty and Hess would consent to moving any trial in this matter to September 2021. In

accordance with these notifications, the Court requests that both Defendants file a waiver of speedy

trial and that counsel provide the Court with a proposed speedy trial order excluding the time

period from April 5, 2021 through September 7, 2021.

       The Court acknowledges that at the November 12th conference, AUSA Sullivan, a lead

trial attorney for the Government, indicated a scheduling conflict based on a lengthy multi-
Case 2:19-cr-00030-GZS Document 168 Filed 11/16/20 Page 2 of 3                                     PageID #: 3064




defendant trial previously scheduled to commence on October 18, 2021 in Chicago. As a result,

the Government suggested commencing trial of this case in January 2022. However, based on the

notifications received from counsel it does not appear that each Defendant is presently willing to

consent to a January 2022 trial. If the Government’s conflict remains unresolved, the Government

may file a motion to continue no later than December 14, 2020. Any motion to continue shall

propose specific, viable trial dates. To the extent either Defendant objects to that Motion, the basis

for that objection shall be set forth in a response filed no later than December 30, 2020.

         Barring any further continuance that may be granted, trial in this matter is now scheduled

to begin on September 20, 2021, with the Court reserving five continuous weeks for trial. Jury

selection for this trial is tentatively set for September 7, 2021 before Magistrate Judge Nivison. 1

In light of this trial date, the Court hereby extends the March 1, 2021 deadline set in the Court’s

October 30, 2020 Order (ECF No. 165) to July 30, 2021.

         Additionally, the Court sets the following trial schedule and trial-related deadlines:

         Requested Voir Dire:                                            August 16, 2021

         Any Additional Motions in Limine &
         Trial Briefs (not to exceed 25 pages):                          August 6, 2021

         Responses to any Motions in Limine:                             August 23, 2021 2

         Requested Jury Instructions:                                    August 31, 2021

         Jury Selection:                      September 7, 2021 before Magistrate Judge Nivison




1
  All counsel previously consented to jury selection before the Magistrate Judge and confirmed that consent on the
record at the November 12th conference.
2
  No replies are contemplated but counsel are free to seek leave to file an expedited reply upon receipt of the
response.



                                                           2
Case 2:19-cr-00030-GZS Document 168 Filed 11/16/20 Page 3 of 3                        PageID #: 3065




       The Government previously estimated that presentation of its case-in-chief with anticipated

cross-examination will take three weeks. Defendants estimated they will need an additional two

weeks to present their defense. By no later than September 9, 2021, counsel shall present to the

Court a joint plan to allot the reserved trial time or notify the Court that they have been unable to

reach an agreement. In the absence of an agreement, the Court will develop its own plan to allot

and track the reserved trial time prior to the commencement of trial. Each trial day will run from

8:30 AM until approximately 3:00 PM with two fifteen-minute breaks at approximately 10:30 AM

and 12:30 PM. The Court may extend the length of any trial day to complete a particular witness,

or to ensure that the trial is completed by October 22, 2021.

       Counsel are also advised that current COVID-19 protocols for the District of Maine

contemplate maximizing the use of electronic exhibits in order to minimize the exchange of paper

between individuals during court proceedings. Counsel are encouraged to confer with opposing

counsel, the Clerk’s Office, and the Court’s I.T. Department to prepare for the use of electronic

exhibits and to streamline the trial to the extent possible. If issues remain after conferring, counsel

are encouraged to contact the Clerk’s Office to request an additional trial management conference

prior to September 2, 2021.

       SO ORDERED.

                                                       /s/ George Z. Singal
                                                       United States District Judge

Dated this 16th day of November, 2020.




                                                  3
